DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claims Status:
	Claims 3, 6-8 and 12-20 are pending.
	Claims 1-2, 4-5 and 9-11 are cancelled.
	Claims 8, 14-16 and 19 are amended.
	Claims 3, 6-8 and 12-20 are being examined as follow:

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claim limitation “optical unit” in claims 14 and 19 has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “unit" coupled with functional language “for aligning…” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier. A review of the specification shows that, although it is not clear, the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112, sixth paragraph limitation: The limitation “optical unit" has been described in Paragraph 0007 cited: “…The optical unit may comprise a measurement optics for aligning the optical measurement beam, wherein the measurement optics is settable such that the optical measurement beam is adjustable perpendicular to an optical axis of the machining head in the region of the opening. In addition, the optical unit may comprise a laser optics for aligning the laser beam, wherein the laser optics is settable such that the laser beam is adjustable perpendicular to the optical axis of the machining head in the region of the opening…”, Paragraph 0008 cited: “…a setting of the optical unit for aligning the laser beam corresponding to a centric alignment of the laser beam in this at least one direction on the basis of measurement values based on reflections of the optical measurement beam for different settings of the optical unit in this at least one direction…” and Paragraph 0013 cited: “…The optical unit may comprise a common optical element arranged in the common beam path of the laser beam and the measurement beam… the determined setting of the optical unit may comprise a setting or a position of the common optical element in the at least one direction…”.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 13, the limitation “…at least one of a focusing optics for focusing said laser beam or said measurement beam, a collimator optics for collimating said laser beam or said measurement beam, a fiber end for introducing said laser beam and/or said measurement beam into said machining head, or a mirror…” is indefinite, because it is unclear what the phrase “…at least one of … and/or …or…” actually implied. Clarification is required. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 19 are rejected under 35 U.S.C. 102(a1) as being anticipated by Travis (US4576480 previously cited).
Regarding claim 19, Travis discloses a method (refer to the abstract) for centrally aligning a laser beam (laser beam 1 in Travis’s figure) in a machining head (focusing head 7 in Travis’s figure) of a laser machining system (refer as the whole Travis’s figure) for machining a workpiece using said laser beam (laser beam 1 in Travis’s figure), comprising: 
providing said machining head (focusing head 7 in Travis’s figure) with a housing (refer to the interior area of focusing head 7 in Travis’s figure) having an opening (refer to the opening for focusing lens 9 in Travis’s figure) for emitting said laser beam (laser beam 1 in Travis’s figure) from said machining head (focusing head 7 in Travis’s figure); 
directing an optical measurement beam (alignment beam 21’ in Travis’s figure) onto an optical unit (beam mixing mirror 2, central orifice 3, mirror 4, X-axis drive unit 5, Y-axis drive unit 6, focusing lens 9 in Travis’s figure) for aligning said laser beam (laser beam 1 in Travis’s figure) and said optical measurement beam (alignment beam 21’ in Travis’s figure); 
adjusting said optical measurement beam (alignment beam 21’ in Travis’s figure) in at least one direction (refer to the moving axis of drive unit 5 and 6 in Travis’s figure) perpendicular to an optical axis (refer to “He.Ne Beam Axis Locus” in Travis’s figure) of said machining head (focusing head 7 in Travis’s figure) in the region of said opening (refer to the opening for focusing lens 9 in Travis’s figure) by means of said optical unit (beam mixing mirror 2, central orifice 3, mirror 4, X-axis drive unit 5, Y-axis drive unit 6, focusing lens 9 in Travis’s figure); 
burning-in a burn-in (refer to Col 1 line 15-16 cited: “…a cutting or welding operation…” for the burning or welding heat process as “burn in”) in said surface (refer as the surface of the workpiece 10 in Travis’s figure) such that a structure (refer to Col line 15-16 as structure for “cut line” or “weld line” formed when cutting or welding operation in Col line 15-16) is formed; and 
determining by a measuring device (photomultipler unit 25in Travis figure) a setting (refer to Col 2 line cited: “…Once the main and alignment laser beams 1 and 21' respectively have been set up accurately by adjusting mirror 2, any misalignment between the main laser beam 1, the alignment aperture 8 and the focusing lens 9 will cause the alignment beam 21' to overlap, at least partly, the edge of the alignment aperture 8 over a portion of its path…”) of said optical unit (beam mixing mirror 2, central orifice 3, mirror 4, X-axis drive unit 5, Y-axis drive unit 6, focusing lens 9 in Travis’s figure) for central alignment (refer to Col 2 line 37-41 cited: “…The deflection produced by the rotating wedge assembly is arranged to be such that the alignment beam 21' falls on the edge of alignment aperture 8 when the main laser beam 1 passes centrally through the focusing lens 9…”) of said laser beam (laser beam 1 in Travis’s figure)in said at least one direction (refer to the moving axis of drive unit 5 and 6 in Travis’s figure) using measurement values (refer to abstract cited: “…The amplitude and phase of these variations relative to the motion of the aligning beam are indicative of the direction and amount of the decentralization of the alignment aperture with respect to the aligning beam…”) based on reflections (refer to Col 2 line 44-46 cited: “…Light returning from the periphery of the alignment aperture 8. is reflected from the viewing element 24 into the telescope and photomultiplier unit 25…”) of said optical measurement beam (alignment beam 21’ in Travis’s figure) from different location including from said position of said burn-in(refer to Col 3 line 1- 8 cited: “…The difference between the sampled signals in each pair gives an error signal for each axis which, when amplified by the amplifiers G and H are applied to the drive units 5 and 6 of the moveable mirror 4 to cause it to move in the manner required to bring the axis of the motion of the alignment beam 21', and hence the main beam into the center of the focusing lens 9…”) of said burn-in (refer to Col 1 line 15-16 cited: “…a cutting or welding operation…” for the burning or welding heat process as “burn in”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Travis (US4576480 previously cited), in view of Blasting et al (US6014206 newly cited).
Regarding claim 8, Travis discloses substantially all features set forth in claim 19, Travis further discloses the measurement beam (alignment beam 21’ in Travis’s figure) is reflected on a surface (refer as the workpiece surface). Travis does not explicitly disclose wherein adjusting said optical measurement beam  includes setting said optical unit at at least a first setting, at which said measurement beam does not pass through said opening, and a second setting, at which said measurement beam passes through said opening.
Blasting discloses wherein adjusting said optical measurement beam (beam from detector element 125, fig.5) includes setting said optical unit (beam detection unit 100, fig.5) at at least a first setting (refer to the setting on chopper 120, fig.5), at which said measurement beam (beam from detector element 125, fig.5) does not pass through said opening (refer to “opening” annotated in fig.5), and a second setting (refer to the setting on chopper 120, fig.5), at which said measurement beam (beam from detector element 125, fig.5) passes through said opening (refer to “opening” annotated in fig.5) .

    PNG
    media_image1.png
    476
    681
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Travis’s method with has a first setting that the measurement beam does not pass through said opening, when the alignment is out of alignment completely, and a second setting that the measurement beam does pass through said opening when it is slightly out of alignment or in alignment, as taught by Blasting, in order to provide adjustment of both the angular position and the lateral position (refer to the abstract).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Travis (US4576480), in view of Rill et al (US2016/0296376A1).
Regarding claim 20, Travis discloses substantially all features set forth in claim 19, Travis does not disclose said measuring device comprises an optical coherence tomograph.
Rill discloses said measuring device (optical device 30, refer to Paragraph 0107) comprises an optical coherence tomograph (refer to Paragraph 0107 cited: “…30 Optics device, in particular tomography device, preferably optical coherence tomograph …”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Travis’s photomultiplier unit with optical coherence tomograph, as taught by Rill, in order to capture the actual geometry or the actual position of a calibration cut (refer to abstract).



Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter for independent Claim 14 because:
The applicant’s argument/amendment filed on October 5th 2022 is persuasive and clarified the invention in a way that the prior arts of record Travis, Sugiura or Rill does not anticipate or render fairy obvious in combination to teach the limitations of the claimed invention as written in claim 14, such as:
“…wherein adjusting said optical measurement beam includes setting said optical measurement beam to a first position such that said optical measurement beam does not pass through said opening and is reflected from an internal surface within the housing adjacent to said opening, and setting said optical measurement beam to a second position such that said measurement beam passes through said opening and is reflected on an external surface outside the housing; and 
measuring distances to the internal and external surfaces to provide measurement values based on reflections from the internal and external surfaces; and 
determining by a measuring device a setting of said optical unit corresponding to a central alignment of said laser beam in said at least one direction on a basis of measurement values based on the reflections of said optical measurement beam at said first and second positions…”
Claims 3, 6-7, 13 and15-18 would be allowable because they are dependent claims of Claim 14.
Claims 8 and 19-20 are objected to as being a rejected claim set, but would be allowable if rewritten in independent form including all of the limitations of the claim 14.

Response to Amendment
With respect to the Claim Objection: the applicant’s amendment filed on October 5th 2022 that overcame the Claim objection in the previous office action. 
With respect to the Rejection 112b: the applicant’s amendment filed on October 5th 2022 that overcame the Rejection 112b in the previous office action. 

Regarding to the amendment on Claim 19 filed on October 5th 2022, it is noted that the amended claim 19 is still rejected by Travis.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEONG JUEN THONG whose telephone number is (571)272-6930. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 5712724780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YEONG JUEN THONG/Examiner, Art Unit 3761                                                                                                                                                                                                        October 21th 2022
/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761